


110 HRES 337 IH: Supporting the goals and ideals of a Lyme

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 337
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Stupak, Mr. Holden, and
			 Mr. Shays) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of a Lyme
		  Disease Awareness Month.
	
	
		Whereas Lyme disease is the most prevalent vector-borne
			 disease in the United States today and is usually caused by the bite of an
			 infected tick;
		Whereas based on the Centers for Disease Control and
			 Prevention reporting statistics, Lyme disease has been reported in 49 States
			 and the District of Columbia, and cases increased nationally almost three-fold
			 from 1993, in which 8257 cases were reported, to 2005, in which 23,305 cases
			 were reported, and increased 18 percent in one year from 2004 to 2005;
		Whereas studies indicate that the actual number of Lyme
			 disease cases are approximately 10 times the number reported;
		Whereas Lyme disease is a common but frequently
			 misunderstood disease that, if not caught early and treated properly, can cause
			 prolonged chronic illness;
		Whereas Lyme disease can attack every system in the body
			 including cardiac, musculo-skeletal, and the central nervous system;
		Whereas Lyme disease can be treated successfully with
			 antibiotics if caught early and treated appropriately;
		Whereas Lyme disease often goes undetected because it
			 mimics other illnesses;
		Whereas the best protection against Lyme disease is to
			 wear light-colored clothing with pants tucked into socks when entering
			 tick-infested areas, to perform tick checks, and to consider the use of
			 repellents;
		Whereas the ticks that spread Lyme disease also spread
			 other diseases, such as anaplasmosis and babesiosis, clouding the diagnostic
			 and treatment picture;
		Whereas a Lyme disease awareness month would provide an
			 opportunity to focus on this significant and complex disease, to provide
			 information on and raise public awareness of its causes, effects, treatments,
			 and co-infections, and to underscore important education and research efforts
			 surrounding Lyme disease and other tick-borne diseases; and
		Whereas it would be appropriate to designate May as Lyme
			 Disease Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of a Lyme Disease Awareness Month to raise public awareness of the
			 causes, effects, treatments, and co-infections of Lyme disease;
			(2)encourages and
			 supports education and research efforts with respect to Lyme disease and other
			 tick-borne diseases; and
			(3)requests that the
			 President issue a proclamation calling upon the people of the United States to
			 observe such a month with appropriate programs, ceremonies, and
			 activities.
			
